MEMORANDUM OPINION
PER CURIAM.
Plaintiff Denise Macon filed a complaint in the district court alleging that her employer. General Motors Corporation, unlawfully retaliated against her after she filed a complaint with the Equal Employment Opportunity Commission (“EEOC”) charging the company with racial bias (plaintiff is an African-American). She later proffered an amended complaint, which included claims of retaliatory discharge under Title VII and Michigan’s Elliott-Larsen Civil Rights Act. Mich. Comp. Laws §§ 37.2101-2804. The district court granted summary judgment to the company.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion dated June 29, 2000, and its Orders dated May 29, 2000 and August 8, 2000 denying Plaintiffs Motions for Reconsideration.